Citation Nr: 0736193	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-24 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for peripheral 
neuropathy, left lower extremity claimed as secondary to the 
veteran's service-connected type II diabetes mellitus.

3. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4. Entitlement to service connection for edema of lower 
extremities.

5. Entitlement to service connection for bilateral eye 
condition.

6. Entitlement to service connection for depression.

7. Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy.

8. Entitlement to service connection for right lower 
extremity peripheral neuropathy.

9. Entitlement to service connection for atherosclerotic 
peripheral vascular disease.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in June 2007; a transcript of the hearing 
is associated with the claims file.  At this hearing, the 
veteran submitted additional evidence consisting of May 2007 
statements by Dr. L. O. and Dr. F. S.  and private treatment 
records dated in October 2005.  See 38 C.F.R. § 20.1304 
(2007).  The Board notes that the veteran waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider such evidence 
in rendering its decision.

Additionally, the Board observes that in May 2007, the 
veteran submitted a notice of disagreement with RO decisions 
regarding claims for service connection for PTSD, edema of 
lower extremities, bilateral eye condition, depression, 
bilateral upper and right lower extremity peripheral 
neuropathy, and atherosclerotic peripheral vascular disease.  
The Board, therefore, has jurisdiction over these claims and 
must remand these issues for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).   
Accordingly, these claims, as well as the issue of 
entitlement to service connection for peripheral neuropathy, 
left lower extremity, claimed as secondary to the veteran's 
service-connected type II diabetes mellitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The veteran reported intravenous drug use during active 
duty service. 

3. Hepatitis C was manifested as a result of the veteran's 
intravenous drug use.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.301, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in October 2003, 
prior to the initial unfavorable AOJ decision issued in 
February 2004.  An additional VCAA letter was sent in March 
2005.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in October 2003 and March 2005 informed the veteran of the 
type of evidence necessary to establish service connection; 
how VA would assist him in developing his claim; and his and 
VA's obligations in providing such evidence for 
consideration.  However, only the March 2005 notice informed 
the veteran of the "fourth element," i.e., to provide any 
evidence in his possession that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The October 2003 
and March 2005 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  For these reasons, the Board concludes that 
the failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a May 2006 letter advised the veteran of 
the evidence necessary to establish entitlement to a 
disability rating and an effective date for the disability on 
appeal.  Despite the inadequate timing of the notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  
All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records, and a January 2004 VA 
examination report were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

Additionally, the veteran was afforded a VA examination in 
January 2004 in order to adjudicate his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  For the purpose of this paragraph, drug abuse 
means the use of illegal drugs (including prescription drugs 
that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose 
other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOGCPREC 7-99, published 
at 64 Fed. Reg. 52,375 (June 9, 1999); VAOGCPREC 2-98, 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The veteran contends that his hepatitis C was diagnosed in 
service; therefore, he argues that he is entitled to service 
connection for hepatitis C.  
The Board observes that the veteran's March 1973 service 
separation examination reports that the veteran had 
hepatitis, type undetermined, resolving.  Post-service 
private treatment records from Gulf Coast Medical Center 
dated from January 2002 onward and VA treatment records, 
dated in July 2003 and August 2003, show a diagnosis of 
hepatitis C.  Further the January 2004 VA examiner reported a 
diagnosis of hepatitis C.  Therefore, the Board concludes 
that the veteran has a current diagnosis of hepatitis C. 

With regard to a nexus between the veteran's hepatitis C and 
his service, the Board notes that the only risk factor for 
hepatitis C infection of record is the veteran's illicit drug 
use.  Specifically, service medical records show treatment 
for heroin overdose in January 1973.  Further, although the 
January 1973 record also indicates that the overdose was the 
first and only time the veteran had used heroin, at his June 
2007 hearing, the veteran testified that he used heroin quite 
often in service and that he thought he shared needles at the 
time.  Additionally, the veteran has not suggested any other 
possible in-service occurrence or behavior that may have led 
to his hepatitis C infection.  Further, at his June 2007 
hearing, he specifically denied having tattoos from service 
and sharing razors or toothbrushes.  

Therefore, after consideration of all relevant evidence of 
record regarding the veteran's claim for service connection 
for hepatitis C, the Board finds that, although the veteran's 
current hepatitis C was incurred during active service, a 
preponderance of the evidence also supports a finding that 
hepatitis C was contracted due to illicit drug use.  In this 
regard, the Board observes that the January 2004 VA examiner 
opined that the veteran's hepatitis C is most likely 
secondary to his history of IV drug use.  In forming this 
opinion, the examiner noted that the only risk factor present 
in the record was a history of heroin use with overdose, as 
well as alcohol abuse, during the veteran's military career.  
The examiner also noted that there was no history of blood 
transfusions or alcohol.  Thus, she determined that the 
veteran's hepatitis C is most likely secondary to his heroin 
use.
 
As discussed above, the abuse of illicit drugs constitutes 
willful misconduct, and when a disease or injury is incurred 
as the result of the veteran's own willful misconduct, 
service connection cannot be granted.  38 C.F.R. § 3.301(d).  
The Board notes the veteran's argument that 38 C.F.R. § 
3.301(c)(3) allows that organic diseases and disabilities, 
which are a secondary result of the chronic use of drugs and 
infections coinciding with the injection of drugs will not be 
considered of willful misconduct origin.  However, the Board 
observes that paragraph (c)(3) is in reference to drug use in 
general, not to drug abuse.  Under 38 C.F.R. § 3.301(d), 
governing abuse of alcohol and drugs in line of duty, an 
injury or disease incurred during active service shall not be 
deemed to have been incurred in the line of duty if such 
injury or disease was the result of abuse of alcohol or drugs 
by the person on whose service benefits are claimed (emphasis 
added).  As the veteran's hepatitis C is the result of his 
abuse of drugs in service, his hepatitis C infection is not 
considered incurred in the line of duty, and thus, service 
connection for hepatitis C is not warranted. 

The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of his current 
hepatitis C.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Absent competent and probative evidence of a causal 
nexus between the veteran's hepatitis C and any other in-
service cause other than his own willful misconduct, he is 
not entitled to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hepatitis C.  Therefore, his claim must be 
denied.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

Initially, the Board notes that in May 2007, the veteran 
submitted a notice of disagreement with RO decisions 
regarding claims of entitlement to service connection for 
PTSD, edema of lower extremities, bilateral eye condition, 
depression, bilateral upper and right lower extremity 
peripheral neuropathy, and atherosclerotic peripheral 
vascular disease.  However, a statement of the case has not 
been issued.  As the Board has jurisdiction over these 
claims, a remand is required for issuance of a statement of 
the case.  Manlincon, supra.  

The veteran contends that he suffers from peripheral 
neuropathy of the left lower extremity due to his service-
connected diabetes mellitus.  The Board determines that a 
remand is necessary in order to afford the veteran a VA 
neurological examination to determine the existence and 
etiology of the veteran's claimed left lower extremity 
peripheral neuropathy. 

The Board observes that the RO denied service connection on 
the basis that the veteran did not have current diagnosis of 
peripheral neuropathy.  However, private treatment records 
submitted to the Board at the veteran's June 2007 hearing 
indicate that the veteran is being treated for peripheral 
neuropathy, associated with his type II diabetes mellitus.  
However, these records do not specify what extremity is 
involved in this diagnosis.  Therefore, the Board determines 
that a remand is necessary in order to schedule the veteran 
for a VA examination to determine the extremities affected by 
the neuropathy and whether or not such neuropathy is, in 
fact, secondary to the veteran's service-connected diabetes.

Additionally, the veteran indicated that he received 
treatment at the VA Medical Center in Pensacola, Florida for 
his peripheral neuropathy in April 2007.  The most recent VA 
treatment record associated with the claims file is dated in 
October 2006.  Therefore, this remand will allow VA to obtain 
any outstanding relevant VA treatment records prior to 
further adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.	A statement of the case should be 
issued in response to the May 2007 
notice of disagreement submitted by the 
veteran on the issues of PTSD, edema of 
lower extremities, bilateral eye 
condition, depression, bilateral upper 
and right lower extremity peripheral 
neuropathy, and atherosclerotic 
peripheral vascular disease, in 
accordance with Manlincon, supra.

2.	VA treatment records dated from October 
2006 to the present, to include April 
2007 records from the VA Medical Center 
in Pensacola, Florida, should be 
obtained. 

3.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current peripheral 
neuropathy.  The examiner should review 
the claims file and note such review in 
the report. 

Upon a review of the file and findings 
on examination, the examiner should 
identify any extremities affected by 
the disorder and state an opinion as to 
whether or not any current peripheral 
neuropathy is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) etiologically 
related to his service-connected type 
II diabetes mellitus and state a 
rationale for such opinion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
secondary service connection claim 
should be readjudicated, to include all 
evidence received since the November 
2006 supplemental statement of the 
case.  If the claim remains denied, the 
veteran and his representative should 
be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


